                                                                   1      John D. Fiero (CA Bar No. 136557)
                                                                          Pachulski Stang Ziehl & Jones LLP
                                                                   2      150 California Street, 15th Floor
                                                                          San Francisco, CA 94111
                                                                   3
                                                                          Telephone:     (415) 263-7000
                                                                   4      Facsimile:     (415) 263-7010
                                                                          E-mail:        jfiero@pszjlaw.com
                                                                   5

                                                                   6      Counsel to the Official
                                                                          Committee of Unsecured Creditors
                                                                   7

                                                                   8                               UNITED STATES BANKRUPTCY COURT

                                                                   9                              NORTHERN DISTRICT OF CALIFORNIA30,

                                                                  10                                      SAN FRANCISCO DIVISION

                                                                  11      In re:                                            Case No. 19-30232 (HLB)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12      MUNCHERY, INC.,                                   Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                   Debtor.              NOTICE OF HEARING ON SECOND
                                           ATTORNEYS AT LAW




                                                                                                                            INTERIM APPLICATION OF
                                                                  14                                                        PACHULSKI STANG ZIEHL & JONES
                                                                                                                            LLP FOR ALLOWANCE AND
                                                                  15                                                        PAYMENT OF COMPENSATION AND
                                                                                                                            REIMBURSEMENT OF EXPENSES FOR
                                                                  16                                                        THE PERIOD JULY 1, 2019 THROUGH
                                                                                                                            JUNE 30, 2020
                                                                  17
                                                                                                                            Hearing Date:
                                                                  18                                                        Date:        August 13, 2020
                                                                                                                            Time:        10:00 a.m. (Pacific Time)
                                                                  19                                                        Place:       450 Golden Gate Avenue
                                                                                                                                         16th Floor, Courtroom 19
                                                                  20                                                                     San Francisco, CA 94109
                                                                                                                            Judge:       Hon. Hannah L. Blumenstiel
                                                                  21

                                                                  22      TO THE DEBTOR, THE OFFICE OF THE UNITED STATES TRUSTEE AND ALL
                                                                          PARTIES REQUESTING SPECIAL NOTICE:
                                                                  23

                                                                  24               PLEASE TAKE NOTICE that, on August 13, 2020 at 10:00 a.m., or as soon thereafter as

                                                                  25      the matter may be heard, the Honorable Hannah L. Blumenstiel, United States Bankruptcy Judge,

                                                                  26      will hear the second interim fee application filed by Pachulski Stang Ziehl & Jones LLP (“PSZJ”),

                                                                  27      counsel to the Official Committee of Unsecured Creditors of the above-captioned debtor. The

                                                                  28


                                                                         DOCS_SF:103877.1
                                                                       Case: 19-30232       Doc# 362   Filed: 07/23/20   Entered: 07/23/20 17:34:44         Page 1 of
                                                                                                                    2
                                                                   1      second interim fee application of PSZJ (the “Fee Application”) seeks interim allowance of fees, in

                                                                   2      the amount of $165,361.00, and expenses, in the amount of $5,093.04, for a total of $170,454.04.

                                                                   3              PLEASE TAKE FURTHER NOTICE that each interested party opposing or responding to

                                                                   4      the Fee Application must file and serve the response on undersigned counsel no later than August 6,

                                                                   5      2020.

                                                                   6              PLEASE TAKE FURTHER NOTICE that copies of the Fee Application can be obtained

                                                                   7      by contacting the undersigned counsel, and if no timely response or opposition to the Fee

                                                                   8      Applications is received, the Court may enter an order granting the relief requested therein without

                                                                   9      further notice.

                                                                  10              PLEASE TAKE FURTHER NOTICE that the hearing will not be conducted in the

                                                                  11      presiding judge’s courtroom but instead will be conducted by telephone or video. All interested
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12      parties should consult the Bankruptcy Court’s website at www.canb.uscourts.gov for information
                                        LOS ANGELES, CALIFORNIA




                                                                  13      about court operations during the COVID-19 pandemic. The Bankruptcy Court’s website provides
                                           ATTORNEYS AT LAW




                                                                  14      information regarding how to arrange a telephonic or video appearance. If you have any questions

                                                                  15      regarding how to appear at a court hearing, you may contact the Bankruptcy Court by calling 888-

                                                                  16      821-7606 or by using the Live Chat feature on the Bankruptcy Court’s website.

                                                                  17
                                                                          Dated: July 23, 2020                        PACHULSKI STANG ZIEHL & JONES LLP
                                                                  18

                                                                  19                                                  /s/ Jason Rosell
                                                                                                                      John D. Fiero
                                                                  20                                                  Jason H. Rosell
                                                                  21                                                  Counsel to the Official
                                                                                                                      Committee of Unsecured Creditors
                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                         DOCS_SF:103877.1
                                                                       Case: 19-30232       Doc# 362    Filed: 07/23/20 2 Entered: 07/23/20 17:34:44       Page 2 of
                                                                                                                     2
